Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1, 3-9 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 6/28/22 does not render the application allowable.

Status of the Rejections
The rejection of claims 1-9 are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Preissler (WO 2007110172 A1) in view of Murata (US 5798005).
As to claim 1, Preissler discloses a cylindrical sputtering target comprising metal target material where multiple target materials are joined at trace portions to form the target (English translation abstract: cylindrical metal target formed of segments; figures 1-3: target segments of radial or longitudinal ‘traces’ to join into a cylindrical target).

Preissler, while disclosing a metal sputtering target, is silent as to specific grain sizes.

Murata discloses a metal sputtering target in which the structure of the target is controlled in order to improve its performance during deposition, including reduction in particles (abstract).  Murata discloses the grain size of the target is controlled to preferably 10 micron or less (col 3 lines 35-37).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use low grain size metal materials, as disclosed by Murata, in the system of Preissler, because this improves sputtering performance by reducing particle generation (Murata at abstract).
 As to claims 3-4, Preissler discloses the joints in a circumferential or longitudinal direction (figures 1-3; English translation abstract).
As to claim 5, Murata discloses a titanium target (abstract).

Claim 6 and 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Preissler in view of Murata, as applied to claim 1 above, and further in view of Liehr (US 20060032737).

As to claim 6,  Preissler in view of Murata disclose a metal cylindrical sputtering target formed from multiple segments, with the specified grain size, but are silent as to a metal bending and welding method.

Liehr discloses formation of a sputtering target by bending metal plates into segments, and welding the segments into a cylindrical sputtering target (paragraph 13: bending segments and joining by soldering, listing of metal materials that can be used; figure 1: shape of connected segments to final target 1) to obtain a stable large area target (paragraph 12).
While Liehr does not explicitly disclose starting with a “flat” plate, Liehr discloses metal segments formed into the shape for formation of a cylinder (paragraph 13; figure 1).  One of ordinary skill in the art would recognize that ‘flat’ plates would be the likely starting material of Liehr, because an already bent plate would either not need to be further bent as disclosed by Liehr and starting metal ingots are generally flat for storage, transportation, etc.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the formation method of Liehr to create the target of Preissler in view of Murata, because his allows for effective formation of a large area cylindrical target (Liehr at paragraph 12).
As to claim 8, Liehr discloses forming a plurality of circular arcuate materials and welding the plurality of arcuate materials into a cylinder (paragraph 13; figure 1).
As to claim 9, Liehr discloses joining longitudinal segments by welding along their longitudinal directions to form a cylinder (figure 1; paragraph 13).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Preissler in view of Murata, as applied to claim 1 above, and further in view of Kosuga (JP 6348938 B2) 
As to claim 6-7, Preissler in view of Murata discloses knowledge in the art of a cylindrical metal target with the requisite grain size, as discussed above, but is silent as to a specific bending and welding technique.
Kosuga discloses knowledge in the art of bending a flat plate material and welding the end of the bend material to form a cylinder (English translation abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the formation method of Kosuga to create the target of Preissler in view of Murata, because his allows for effective formation of a precise diameter cylinder from metal (Kosuga at abstract).


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection, as discussed above, made in view of the instant amendments to the claims.  Claim 1, from which the other claims depend, now requires a ‘joined portion’ with one or more target materials joined to each other.  As discussed above, Preissler discloses knowledge in the art of this configuration for a metal sputtering target.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794